Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Moses Wilkerson has petitioned this court for a writ of mandamus and has filed an application to proceed in forma pauperis. In his mandamus petition, Wilkerson asks this court to order the district court to rule on his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction. Our review of the district court’s docket reveals that the district court denied Wilkerson’s § 3582(c)(2) motion on October 7, 2013. Accordingly, although we grant Wilkerson’s application to proceed in forma pau-peris, we deny Wilkerson’s mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.